Title: To Thomas Jefferson from Benjamin Rush, 24 January 1783
From: Rush, Benjamin
To: Jefferson, Thomas


        
          Jany 24. 1783 Thursday Evening
        
        Dr. Rush’s Compliments to Mr. Jefferson and sends him herewith a packet for Mr. B: Vauhan to whom he has taken the liberty of introducing Mr. Jefferson as a fellow worshipper in the temple of Science. Mr: Vauhan is a gentlemen of knowledge and taste in Science, and possesses a most extensive acquaintance among the literati in London. Dr. Rush wishes Mr. Jefferson a safe voyage, and a continuance of his Usefulness and reputation in the Service of his Country.
      